Citation Nr: 1646859	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for back strain.

2.  Entitlement to service connection for a low back disorder, variously diagnosed as lumbosacral strain, status post decompression lumbar laminectomy at L4-L5, spinal stenosis and degenerative disc disease at L4-L5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to June 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a timely notice of disagreement in August 2013.  The RO issued a statement of the case (SOC) in February 2014.  The Veteran perfected his substantive appeal with a VA Form 9 that same month.  A supplemental statement of the case (SSOC) was issued in April 2014. 

In April 2015, the Board remanded the case to provide the Veteran with his requested videoconference hearing.  That hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing has been associated with the Veteran's file.  At the hearing, the undersigned Veterans Law Judge held the record open for an additional 30 days, to allow for the submission of additional evidence.  Such evidence was received in September 2016, along with a waiver of RO consideration of the newly-submitted evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the AOJ denied service connection for back strain; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2.  Evidence received since the June 2009 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for back strain.

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's low back disorder, variously diagnosed as lumbosacral strain, status post decompression lumbar laminectomy at L4-L5, spinal stenosis and degenerative disc disease at L4-L5, is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The June 2009 decision denying service connection for back strain is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the Veteran's claim for service connection for back strain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for establishing service connection for a back disorder, variously diagnosed as lumbosacral strain, status post decompression lumbar laminectomy at L4-L5, spinal stenosis and degenerative disc disease at L4-L5, have been met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decisions both to reopen the Veteran's claim of entitlement to service connection for a back condition, and to grant the same, are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).
New and Material Evidence to Reopen the Claim for Service Connection

A. Legal Criteria

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

B. Factual Background and Analysis 

By way of history, in a September 1986 rating decision, the AOJ denied entitlement to service connection for a low back strain.  In August 2008, the Veteran filed a claim to reopen the previous claim, which he characterized as a lower back condition.  In June 2009, the AOJ denied the Veteran's claim for entitlement to service connection for a back condition, indicating that there was no nexus between the Veteran's low back condition and his military service.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to the AOJ's mailing of a VA decision to a veteran).  Therefore, this denial became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.
The evidence received since the June 2009 denial include a September 2013 letter from the Veteran's private doctor, Dr. J.S.L., which indicated that he had been treating the Veteran for chronic back pain for over three years, and that he had reviewed the Veteran's service treatment records.  Based on his review, Dr. J.S.L. concluded that it was more likely than not that the Veteran's degenerative changes, spinal stenosis and radiculopathy were related to his in-service injuries.  

In January 2014, the Veteran underwent a VA examination of his back.  At that time, the examiner reviewed the Veteran's claims file and physically examined him.  Following such, the examiner concluded that it was less likely than not that the Veteran's lower back condition was related to his military service.  As rationale, the examiner indicated that although there was a record of treatment in service for back pain, the record was devoid of any permanent residual or chronic disability.  In addition, the examiner noted that the Veteran injured his back while at work in March 2007.

In a February 2014 addendum opinion, the VA examiner was asked to opine as to whether the Veteran's lower back condition was caused or aggravated by his service-connected right ankle disability.  The examiner determined that it was not, as the two anatomical areas were separate and distinct and had no biomechanical relationship. 

In an April 2014 letter, Dr. T.K.B. indicated that he treated the Veteran from September 1986 to November 2007 for multiple medical issues, to include chronic lower back pain.  Dr. T.K.B. opined that the "chronicity and severity" of the Veteran's lower back pain indicated to him that there was a serious injury to his back around age 20. 

In an April 2014 letter, Dr. J.S.L. indicated that the Veteran's lower back condition was more likely than not related to the in-service accident, in which the Veteran was struck by a car and assaulted, and an injury in February 1984 when the Veteran, on leave, fell off of a roof while making repairs.  Dr. J.S.L. also indicated that, in 2007, the Veteran was at work when his legs gave out and he experienced a tingling sensation in his lower extremities.  In August of that year, the Veteran underwent surgery to treat recurrent disc herniations in his back.  Dr. J.S.L. concluded that the recurrent herniations are more likely residuals of the in-service injuries sustained by the Veteran.  As rationale, he concluded that the in-service injures caused ongoing degenerative changes, spinal stenosis and radiculopathy. 

The record also contains multiple statements, from the Veteran, members of his family, his friends, a fellow soldier, and his neighbors.  The author of each letter described their impression of the Veteran's back both during and after service, and his lower back condition, in detail. 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Here, the Board finds that the low threshold of Shade has arguably been met by the newly-submitted evidence, which discusses in detail the link between the Veteran's military service and his lower back condition.

Accordingly, for the aforementioned reasons, the Board finds that a reopening of the claim is warranted. 


Service Connection for a Lower Back Condition

A. Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303 (d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Factual Background and Analysis 

The Veteran contends that his current lower back condition is a result of multiple in-service injuries he sustained to his back, including the residuals of being struck by a car and falling off of a roof while making repairs.  

At the outset, the Board notes that, in February 2014, the AOJ asked that the January 2014 VA examiner provide an addendum report to addressed whether or not the Veteran's back condition pre-existed service and/or was caused or aggravated by his service-connected right ankle disability.  At the August 2016 hearing before the undersigned, the Veteran and his representative conceded that the Veteran was found sound upon entry to service, and clarified that the Veteran was claiming only direct service connection for his back injury.  Therefore, the Board finds that any other theories of entitlement to service connection, other than on a direct basis, are not before it at this time. 

Service treatment records show a June 1984 in-service incident in which the Veteran was struck by a car and then beaten and robbed.  The record also contains a November 1984 notation indicating that the Veteran was struck by a car five months prior.  An April 1985 treatment note shows continued treatment for lower back pain; at that time, it was noted that the Veteran had been hit by a car and, additionally, fell off of a roof three months before.  Treatment notes from June 1985 show treatment for lower back pain, which was reportedly due to a fall and a motor vehicle accident.

In a September 2013 letter, Dr. J.S.L. indicated that he had been treating the Veteran for chronic back pain for over three years, and that he had reviewed the Veteran's service treatment records.  Based on his review, Dr. J.S.L. concluded that it was more likely than not that the Veteran's degenerative changes, spinal stenosis and radiculopathy were related to his in-service injuries.  

In January 2014, the Veteran underwent a VA examination of his back.  At that time, the examiner reviewed the Veteran's claims file and physically examined him.  Following such, the examiner concluded that it was less likely than not that the Veteran's lower back condition was related to his military service.  As rationale, the examiner indicated that although there was a record of treatment in service for back pain, the record was devoid of any permanent residual or chronic disability.  In addition, the examiner noted that the Veteran injured his back while at work in March 2007.

In a February 2014 addendum opinion, the VA examiner was asked to opine as to whether the Veteran's lower back condition was caused or aggravated by his service-connected right ankle disability.  The examiner determined that it was not, as the two anatomical areas were separate and distinct and had no biomechanical relationship. 

In an April 2014 letter, Dr. T.K.B. indicated that he treated the Veteran from September 1986 to November 2007 for multiple medical issues, to include chronic lower back pain.  Dr. T.K.B. opined that the "chronicity and severity" of the Veteran's lower back pain indicated to him that there was a serious injury to his back around age 20. 

In an April 2014 letter, Dr. J.S.L. indicated that the Veteran's lower back condition was more likely than not related to the in-service accident, in which the Veteran was struck by a car and assaulted, and the injury in February 1984 when the Veteran, on leave, fell off of a roof while making repairs.  Dr. J.S.L. also indicated that, in 2007, the Veteran was at work when his legs gave out and he experienced a tingling sensation in his lower extremities.  In August of that year, the Veteran underwent surgery to treat recurrent disc herniations in his back.  Dr. J.S.L. concluded that the recurrent herniations are more likely residuals of the in-service injuries sustained by the Veteran.  As rationale, he concluded that the in-service injures caused ongoing degenerative changes, spinal stenosis and radiculopathy. 
At the August 2016 hearing, as noted above, the record was held open for an additional 30 days to allow the Veteran to submit an addendum opinion by Dr. J.S.L. which addressed the 2007 at-work accident.  That same month, the Veteran submitted a letter from the doctor, who indicated that the Veteran's at-work accident was a result of his in-service injuries. 

The record also contains multiple statements, from the Veteran, members of his family, his friends, a fellow soldier, and his neighbors.  The author of each letter described their impression of the Veteran's back injuries and his lower back condition in detail. 

Although "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file" to render an adequate opinion, a medical examination report or opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion." Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  In other words, the examiner must provide "not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Initially, the Board notes that Dr. T.K.B.'s April 2014 letter does not provide such a conclusion.  The doctor merely opines that the condition of the Veteran's back at that time indicated a past serious injury, and does not address a nexus between any current disability and service.  Therefore, it is being afforded no probative weight. 

However, the Board finds there is well-supported evidence that both weighs in favor of, and against, the Veteran's claim.  The evidence that potentially supports the Veteran's claim consists of Dr. J.S.L.'s letters.  In September 2013, following a review of the Veteran's service treatment records and based on his multiple years of treating the Veteran for his back disability, Dr. J.S.L. concluded that the Veteran's in-service injuries caused ongoing degenerative changes, spinal stenosis and radiculopathy.  In an April 2014 letter, the doctor again opined as to the relationship between the Veteran's in-service car accident, assault, and rooftop fall and his current conditions, and found a nexus between them.  The doctor addressed the Veteran's 2007 at-work accident and found that there was a relationship, as well, between that incident and the Veteran's in-service injuries. 

The Court has held that when evaluating the probative value of a medical opinion, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Id.  Here, Dr. J.S.L. had access to the Veteran's claims file, and conducted an examination of the Veteran. 

On the other hand, the January 2014 VA examination report weighs against the Veteran's claim.  The examiner, who also examined the Veteran and reviewed his claims file, concluded that the Veteran's back condition was less likely as not due to service.  The examiner cited a lack of post-service, chronic disability, and indicated that after the Veteran's 2007 accident at work, no residuals of a back strain were observed.  The Board finds that the VA examiner's opinion contains a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  Id. 

For all of the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disorder began in service.  Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between his current low back disorder and his service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a lower back disorder, variously diagnosed as lumbosacral strain, status post decompression lumbar laminectomy at L4-L5, spinal stenosis and degenerative disc disease at L4-L5, is warranted; and, therefore, the appeal is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for back strain is reopened.

Entitlement to service connection for a low back disorder, variously diagnosed as lumbosacral strain, status post decompression lumbar laminectomy at L4-L5, spinal stenosis and degenerative disc disease at L4-L5, is granted.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


